Title: To James Madison from William Short, 18 September 1808
From: Short, William
To: Madison, James



Dear Sir
Philad. Sep. 18 --08

I had the pleasure of addressing you on the 14th. in acknowledgement of yours of the 9th.  I should not have troubled you now but for a letter from Mr. G. to the Collector which he directed him to communicate to me.  The purport of it was, in answer to some demand of the Owner of the Aviso, that I was to decide between the ports of L’Orient & Havre, when on the coast of Europe, unless some positive directions came from the Dept. of State, in wch. case they are to be followed.  I inferred from Mr. G’s letter that the difficulty or doubt of the owner was as to the landing a messenger for England on the way, of which it appeared something had been said to him either by Mr. G. or the Dept. of State.  It is by way of anticipation therefore that I would observe if perchance such an idea should exist, that it would at the season at which we shall probably arrive be attended not only with delay but perhaps danger.  The chanel at the end of October will be already a difficult sea, & in the month of Novr. is a very dangerous one.  The wreck list of every year will shew this.  In the summer it would be possible to land a messenger in England in the way & perhaps with little inconvenience.  At this season it wd. be different.  I hope indeed it is not your intention, But if it shd. have been I would suggest the leaving the option with me.  If the Course of wind or any other circumstance shd. make the port of Havre attainable without danger or great delay it shd. then be aimed at & the landing of the messenger if possible without touching in England.  If an article as to the St. Michaels I have seen in the Natl. Intellr. be founded, then there can be no doubt that it will be best to let the vessel proceed immediately from L’Orient to England & touch on the way back for Genl. Armstrong’s dispatches, & if it be not founded I still think permission might be obtained for the Union to call & lay in the road of Havre or L’Orient on her return, so as to give notice of being there.  I hope no positive directions will be given to proceed to Havre, & indeed that no such are meditated, but by way of losing no time, I have determined to make these directions, to which I shall wait your answer in the case of such coming.  I observe by a notice in the gazette of yesterday evening that the sailing is postponed until the 28th.  As the equinoctial storm has not yet come I am not sorry to see it.  It is better to have it on land than on the coast where we must meet it if we go before.  In general it precedes the equinox.  It appears it will not be so this year.  I hope however the sailing  will not be delayed beyond the 1st. of the next month at any rate.  After the equinoctial gale is over, every day’s loss will be a serious one.  Most respectfully & in great haste, as the the above writing will shew, I remain dear Sir, your friend & servt.

W Short

